The general proposition is true, that he who acquires possession under another, shall not deny the title of him under whom he holds, so as to prevent him from re-assuming the possession. This, however, is not upon the strict principles of an estoppel, but upon one of morality and good faith analogous to it, which will be adhered to by the Courts, unless it will work injustice, and especially to the rights of third persons, the duty of protecting which has not been officially assumed by the defendant, but has been confided to him by the law. Yarborough v. Harris, 3 Dev., 40; Bennett
v. Roberts, 4 Dev., 83. The application of the principles announced in these cases disposes of this action. The property sued for was borrowed from the plaintiff by the defendants, who seek to avoid the recovery by alleging title in some third person. This third person has not authorized the defendant to vindicate his title, and as to that defence, they are officious intermeddlers with business that does not concern them. They do not pretend that they have any title, nor do they pretend to connect themselves with any third person who has a better title, or any title at all. The authorities cited by the plaintiff are fully to the point. Maxwell
v. Hairston, 67 N.C. 305; Burwell v. Fulton, 3 Jones, 486; Story on Bailment, secs. 110, 226, 193, 264; Big. on Estoppel, 426, 421.
No error.
PER CURIAM.                                 Judgment below affirmed. *Page 236